Citation Nr: 1728022	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-28 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vertigo.

(The issues of entitlement to increased ratings for headaches, dermatitis, and residuals of right ankle sprain are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO ) in Waco, Texas.  It was last before the Board in January 2015, when it was remanded for further development.

The Veteran testified at October 2014 and September 2016 Travel Board hearings before two of the undersigned; transcripts of both hearings are of record.  Pursuant to a holding by the United States Court of Appeals for Veterans Claims (Court), during the course of the September 2016 Board hearing, the Veteran specifically waived his right to a third hearing.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Therefore, in accordance with Arneson, an additional hearing is not required.


FINDING OF FACT

Considering the entire period under appeal, the Veteran has not been diagnosed as having a vertigo disability.


CONCLUSION OF LAW

Service connection for a vertigo disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).

The notice requirements have been met with regard to the claim for service connection for vertigo.  A September 2009 letter notified the Veteran of the information needed to substantiate and complete his claim for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of this issue, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records and VA treatment records have been secured.  The Veteran has not identified any additional records that could be used to support this claim.

The Veteran was provided several VA examinations in connection with his claim.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  As well, the Board finds that the June 2016 VA examination and July 2016 addendum substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 and September 2016 Travel Board hearings, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims and evidence that could assist the Veteran in substantiating the claims.  Neither the Veteran's representative nor the Veteran have suggested any deficiency in the conduct of either hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

The Veteran contends he has vertigo that was incurred during service.  Specifically, he contends he experienced dizziness during service, mostly while standing in formation, in the chow line, while walking, and "just regular standing."  March 2010 Notice of Disagreement.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's service records reflect a report of dizziness or fainting spells on a December 1992 Report of Medical History, which was reiterated on an April 1995 Report of Medical History at separation, with a notation that dizziness/fainting occurred while standing only for the last two years.

On December 2009 VA examination, the examiner noted the Veteran did not recall a specific head injury while on active duty, but when pressed, he reported striking his head once on the top of a tank.  He stated he thought he blacked out but could not provide any additional information. The examiner noted the Veteran's history of dizziness and unsteadiness was of uncertain origin, and he requested an electronystagmogram (ENG) be performed prior to his providing an etiological opinion.

On a December 2009 addendum opinion, the examiner stated his review of the Veteran's service records failed to reveal complaints or treatment for a vestibular disorder while on active duty.  He noted there was a mention of dizziness and fainting while standing that occurred two years prior on his April 1995 Report of Medical History at separation, but that he could find no existence of a vestibular disorder either at present or while the Veteran was on active duty.  The examiner opined that it is less likely than not that his complaints of dizziness and unsteadiness were related to his military service.

On June 2016 VA examination, the examiner stated the Veteran did not have an ear or peripheral vestibular condition.  The examiner acknowledged the Veteran's reported history of lightheadedness and a spinning sensation with dizziness and unsteadiness, as well as his service-connected migraine headaches.  However, he opined that based on the Veteran's history, the examination, and his medical records, there "is every indication" that his symptoms of dizziness/vertigo relate to migraine dizziness rather than a labyrinthine disorder.  The examiner also requested another ENG study prior to making his final determination of the etiology of the Veteran's reported symptoms.

In a July 2016 addendum, the June 2016 VA examiner noted an ENG study was normal, including all subtests.  The examiner stated that in this instance, the most likely etiology of his complaints related to migraine dizziness rather than vestibular etiology, and it was less likely than not that his complaint of dizziness was proximately due to a vestibular disorder while in service, including acoustic trauma in service and any other event in service.

While the Board is sympathetic to the Veteran's claim, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has a diagnosed vertigo disability.  Both the December 2009 and June 2016 VA examiners specifically stated the Veteran did not have a vertigo disability or a vestibular disorder.  Although the Veteran is competent to discuss symptoms, he is not competent to provide statements regarding the diagnosis of any such disability.  As outlined above, the competent evidence indicates that the presented symptoms are part-of the previously service-connected headache disability and are not part of a separate diagnosed disability.

Here, because there is no diagnosis of a vertigo disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent evidence is against a finding of a vertigo disability at any time relevant to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for vertigo is denied.




_______________________________
Nathaniel J. Doan
Veterans Law Judge,
Board of Veterans' Appeals
_______________________________
David L. Wight
Veterans Law Judge,
Board of Veterans' Appeals



_______________________________
John Z. Jones
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


